         Case 1:18-cv-09360-AT-OTW Document 61 Filed 11/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
PHILIP E. DeBLASIO,                                            :
                                                               :
                                       Plaintiff,              :   No. 18-CV-9360 (AT) (OTW)
                                                               :
                      -against-                                :          ORDER
                                                               :
POLICE OFFICER NIEVES, et al.,
                                                               :
                                       Defendants.             :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of the Defendants’ letter motion for an extension of time to

complete discovery because Defendants seek to complete Plaintiff’s deposition. (ECF 60).

Plaintiff was deposed on October 16, 2020, and the parties were in the deposition room for

over five hours, but Plaintiff’s total deposition time was only 2 hours and 48 minutes. (ECF 60 at

2). Pursuant to Fed. R. Civ. P. 30(d)(1), Defendants are entitled to an additional 4 hours and 12

minutes of deposition time.

         Defendants state that they could not complete the deposition on October 16, 2020 for

the following reasons: (1) space and time constraints at Plaintiff’s correctional facility, (2)

Plaintiff’s conduct; and (3) a thirty-minute conference call with the undersigned regarding

Plaintiff’s conduct, which Defendants asserted was “inappropriate, offensive[,] and disruptive.”

(ECF 60, 60-1). Defendants now seek: (1) a 45-day extension to the discovery schedule for the

sole purpose of completing plaintiff’s deposition, and (2) an Order from the Court directing

Plaintiff from refraining from disruptive and offensive behavior at the continued deposition.
        Case 1:18-cv-09360-AT-OTW Document 61 Filed 11/04/20 Page 2 of 2




        Defendants are directed to submit via letter filed on ECF by November 17, 2020

summarizing the remaining factual issues they intend to cover with Plaintiff if the Court were to

order Plaintiff’s continued deposition. The letter should indicate with specificity (1) why those

issues are relevant to the claims and/or defenses in this action; and (2) why written deposition

questions, supplemental interrogatories, and/or requests for admission would not be sufficient.

        The Clerk of Court is respectfully directed to mail a copy of this Order on the pro se

Plaintiff.


        SO ORDERED.



                                                             s/ Ona T. Wang
Dated: November 4, 2020                                                 Ona T. Wang
       New York, New York                                      United States Magistrate Judge




                                                 2
